            Case 1:19-cv-09439-PKC Document 201 Filed 02/18/20 Page 1 of 1



                                      UNITED STATES
                          SECURITIES AND EXCHANGE COMMISSION
Y




                                NEW YORK REGIONAL OFFICE                         Ladan F. Stewart
                                            BROOKFIELD PLACE                     WRITER’S DIRECT DIAL
                                       200 VESEY STREET, ROOM 400                TELEPHONE: (212) 336-0153
                                         NEW YORK, NY 10281-1022                 StewartLa@sec.gov




                                                               February 18, 2020
    Via ECF and Overnight Delivery

    Hon. P. Kevin Castel
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

          Re:    SEC v. Telegram Group Inc. & TON Issuer Inc., No. 19 Civ. 9439 (PKC)

Dear Judge Castel:

       Plaintiff Securities and Exchange Commission (“SEC”) respectfully writes to direct the
Court’s attention to certain additional evidence developed after the conclusion of the briefing on
the SEC’s application for a preliminary injunction (and on the parties’ other pending motions).

          (1) Documents produced by the Monetary Authority of Singapore on February 12, 2020
              relating to the Liquid exchange, attached hereto as Exhibits A through E.

          (2) Documents produced by a financial institution on January 23 and February 11, 2020
              relating to Space Investments, attached hereto as Exhibits F through I.

          (3) Documents previously produced by the Bittrex and Poloniex exchanges relating to
              representations by Gram Vault, attached hereto as Exhibits J and K.

       The SEC may refer to this evidence at the oral argument on February 19, 2020, if the
Court permits.


                                                       Respectfully submitted,


                                                      /s Ladan F. Stewart
                                                       Ladan F. Stewart
